Civil action to recover damages for alleged negligent injury caused by particles of jagged and broken glass in a bottle of Coca-Cola manufactured by the defendants and swallowed by plaintiff, the ultimate consumer, who purchased the same from a dealer.
There was a verdict of $250 and judgment for plaintiff, from which the defendants appeal, assigning error.
The evidence brings the case within the principles announced in Perry v.Bottling Co., 196 N.C. 175, 145 S.E. 14; Broom v. Bottling Co.,200 N.C. 55, 156 S.E. 152; Enloe v. Bottling Co., ante, 309.
No error.